Citation Nr: 1212883	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  06-24 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, an anxiety disorder, and rule out adjustment disorder.  

2.  Entitlement to service connection for ischemic heart disease, claimed as atherosclerotic cardiovascular disease.  

3.  Entitlement to service connection for a heart disability other than ischemic heart disease, claimed as hypertension and atrial fibrillation, to include as secondary to PTSD.  

4.  Entitlement to service connection for erectile dysfunction, to include as due to herbicide exposure or secondary to PTSD.  

5.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as secondary to PTSD.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to November 1969.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In July 2010, the Board remanded the claims on appeal for additional evidentiary development to be conducted, to include scheduling the Veteran for a VA examination.  All requested development has been completed and the appeal has been returned to the Board for adjudication.  

The issue of entitlement to an earlier effective date for the grant of a 10 percent rating for service-connected sinus disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See March 2008 VA Form 21-4138 and September 2008 Notice letter.  Therefore, the Board does not have jurisdiction over that issue and it is referred to the AOJ for appropriate action.  



FINDINGS OF FACT

1.  The most competent, credible, and probative evidence of record preponderates against a finding that the Veteran currently has an acquired psychiatric disorder, to include PTSD, major depressive disorder, an anxiety disorder, and rule out adjustment disorder, that is due to any incident or event in active military service.  

2.  The Veteran served in the Republic of Vietnam from March 1969 to August 1969; therefore, his exposure to herbicides during service is presumed.  

3.  Review of the evidence of record reflects that the Veteran has been diagnosed with an old myocardial infarction during the appeal period, with additional treatment records documenting a history of a previous, acute myocardial infarction.  

4.  The preponderance of the evidence is against a finding that the Veteran has a current heart disability other than ischemic heart disease, to specifically include hypertension and atrial fibrillation, that is due to any incident or event in active military service, to include as proximately due to, the result of, or aggravated by a service-connected disability.  

5.  The preponderance of the evidence is against a finding that the Veteran currently has erectile dysfunction that is due to any incident or event in active military service, to include exposure to herbicides or as proximately due to, the result of, or aggravated by a service-connected disability.  

6.  The preponderance of the evidence is against a finding that the Veteran currently has COPD that is due to any incident or event in active military service, to include as proximately due to, the result of, or aggravated by a service-connected disability.  


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, including PTSD, major depressive disorder, an anxiety disorder, and rule out adjustment disorder, was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1101, 1110, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  

2.  Ischemic heart disease, to include an old myocardial infarction, is presumed to have been incurred as a result of exposure to herbicides during military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).  

3.  A heart disability other than ischemic heart disease, to include specifically hypertension and atrial fibrillation, were not incurred in or aggravated by the Veteran's active military service, is not secondary to a service-connected disability, and may not be presumed to have been incurred as a result of service, to include as due to exposure to herbicides during military service or as a chronic disease.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).  

4.  Erectile dysfunction was not incurred in or aggravated by the Veteran's active military service, is not secondary to a service-connected disability, and may not be presumed to have been incurred during service as a result of herbicide exposure therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).  

5.  Chronic obstructive pulmonary disease was not incurred in or aggravated by the Veteran's active duty military service and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, letters sent to the Veteran in August 2003, March 2005, and May 2005, which were sent prior to the initial unfavorable AOJ decision issued in September 2005, advised the Veteran of the evidence and information necessary to substantiate his service connection claims, as well as his and VA's respective responsibilities in obtaining such evidence and information.  In March 2006, the Veteran was also informed of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  As such, the Board finds that the Veteran has been provided all required notice in this case.  

Relevant to the duty to assist, the Veteran's service treatment records, as well as all post-service treatment records identified by the Veteran and the record have been obtained and considered.  The Veteran has not identified any additional, outstanding records that he wishes to be considered in his appeal. 

Additionally, the Veteran was provided with a VA examination in September 2010 in conjunction with the issue of service connection for an acquired psychiatric disorder, and there is no allegation or indication that the examination was inadequate.  For reasons discussed in the body of the decision herein, the Board finds that VA examinations are not warranted with respect to the remaining issues on appeal.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.  

II.  Analysis

Pertinent Law

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including hypertension, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

In addition to the foregoing, service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  

The law provides a presumption of service connection for certain diseases that are associated with exposure to herbicide agents and that become manifest within a specified time period in a veteran who, during active military, naval, or air service, served in the Republic of Vietnam or in or near the Korean demilitarized zone (DMZ) during specified periods of time, even if there is no record of evidence of such disease during the period of service.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  

If a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for the following disorders: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm) and coronary bypass surgery, and stable, unstable, and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and, soft-tissue sarcoma (other than ostrosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e), as amended, 75 Fed. Reg. 53,203 (August 31, 2010).  

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See e.g., Notices, 68 Fed. Reg. 27,630-41 (2003); 64 Fed. Reg. 59,232-243 (1999); 61 Fed. Reg. 57,586-589 (1996).

Notwithstanding the foregoing presumption provisions, the Federal Circuit Court has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Acquired Psychiatric Disorder

In July 2003, the Veteran submitted a formal claim seeking service connection for PTSD.  

However, the Board finds that the Veteran's claim of service connection for PTSD includes all acquired psychiatric disorders that are reasonably encompassed by the evidence of record, including his description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  The medical evidence of record reflects various mental health diagnoses, including but not limited to PTSD, major depressive disorder, anxiety disorder, and rule out adjustment disorder.  See VA treatment records dated from 2004 to 2010; September 2010 VA examination report.  As such, the issue on appeal has been recharacterized, as stated above, to encompass all currently diagnosed acquired psychiatric disorders, including PTSD.  However, the Board will discuss the issue of service connection for PTSD separately from the other psychiatric diagnoses of record.  

In order for service connection to be awarded for PTSD, three elements must be present: (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical evidence of a causal nexus between current symptomatology and a claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).  

The above cited regulation, 38 C.F.R. § 4.125(a), refers to the American Psychiatric Associations' Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (1994) (DMS-IV) as the source of criteria for the diagnosis of claimed psychiatric disorders.  DSM-IV provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.  

With respect to the second element needed to establish service connection for PTSD, if it is shown by official service records that a Veteran personally engaged in combat against the enemy, such as by award of combat citations (e.g., Combat Infantryman Badge, Bronze Star, or Air Medal with "V" device), then the allegation as to PTSD stressor, alone, would be deemed sufficient evidence of a stressor, provided that it is consistent with the circumstances, conditions, and hardships of his service.  No stressor verification would be needed under such circumstances.

If, however, the evidence shows that the Veteran did not serve in combat with enemy forces during service, or if there is a determination that the Veteran engaged in combat but the claimed stressor is not related to such combat, there must be independent evidence to corroborate the veteran's statement as to the occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  The Veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

VA recently amended the applicable regulations to liberalize the evidentiary standard for an in-service stressor as set forth in 38 C.F.R. § 3.304(f) under certain circumstances.  See 75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).  The current regulations now state, in part:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

See 38 C.F.R. § 3.304(f)(3) (2011).

While the amended regulations have relaxed the evidentiary standard for an in-service stressor, where the conditions mentioned above are not met, the claimed in-service stressors must be independently verified to establish service connection for PTSD.  

In support of his claim for PTSD, the Veteran has asserted that he and his unit were exposed to constant enemy fire while serving in Chu Lai in Vietnam during the TET Offensive from February 1969 to June/July 1969.  See March 2005 Stressor Statement and VA Form 21-4138; July 2006 VA Form 9.  In this regard, the Veteran's service personnel records reflect that his military occupational specialty was a Herc missile crewman from April 10, 1969 to August 2, 1969, and his unit of assignment in Vietnam was Battery A, 6th Battalion, 56th Artillery.  His DD Form 214 also reflects that he received the Vietnam Service Medal with one Bronze Service Star for his military service in Vietnam.  

Based on the Veteran's reported stressor, MOS, and unit of assignment, it appears that the liberalized evidentiary standard in 38 C.F.R. § 3.304(f)(3) applies to the Veteran's claim, as his reported stressor involves the fear of hostile military activity and is consistent with the places and circumstances of his service.  

However, after carefully reviewing the evidence of record, the Board finds the preponderance of the most competent, credible, and probative evidence of record is against a finding that the Veteran currently has a diagnosis of PTSD that is in accordance with the DSM-IV.  

In this regard, the evidentiary record reflects that the Veteran has been diagnosed with PTSD by VA treating physicians and a licensed psychologist who evaluated the Veteran in conjunction with his claim for benefits from the Social Security Administration (SSA).  See VA treatment records dated March 2006, December 2008, and June 2009; see also June 2003 Psychological Evaluation Report.  

At the June 2003 SSA psychological evaluation, the examining psychologist noted the Veteran's military service, including his report of combat service in Vietnam, and also conducted a mental status examination, which detailed the Veteran's current symptoms, including daily intrusive thoughts of his combat experiences and avoiding things that remind him of the traumatic events in his life.  After examination of the Veteran, the examining psychologist provided a diagnosis of PTSD and major depressive disorder, which he noted were impressions in accordance with the DSM-IV.  See June 2003 SSA Psychological Evaluation report.  

Similarly, a June 2006 VA mental health treatment record reflects that the Veteran was diagnosed with PTSD and depression, which the examiner, S.S., Ph.D., stated was a direct result of his wartime experiences incurred in Vietnam.  Dr. S.S. noted that the Veteran was in constant danger of losing his life which resulted in PTSD, now experienced by symptoms such as nightmares, flashbacks, alienation, exaggerated startle response, and difficulty sleeping.  There is no indication that the diagnoses provided were rendered in accordance with the guidelines of the DSM-IV.  See June 2006 VA treatment record.  

The VA treatment records and June 2003 SSA psychological evaluation are considered competent medical evidence.  In fact, the June 2003 SSA psychological evaluation is considered competent and probative medical evidence, as the examination was conducted by a licensed psychologist, included a mental status examination, and specifically notes that the diagnoses provided on Axis I were in accordance with the DSM-IV.  However, in evaluating this claim, the Board places significant probative value on the September 2010 VA examination and medical opinion undertaken to address whether the Veteran currently has an acquired psychiatric disorder that is related to his military service.  

At that examination, the VA examiner reviewed the claims file, interviewed the Veteran, and conducted an examination.  After reviewing the claims file, the VA examiner noted that there was no record of diagnosis or treatment for PTSD for a significant period of time prior to the submission of his VA disability claim in July 2003 and that reported symptoms of PTSD were first documented in a clinical context in June 2003, while his documented VA health care began in May 2002.  

After examining the Veteran, the VA examiner stated that there was no diagnosis on Axis I, but included rule out adjustment disorder, not otherwise specified.  The examiner stated that PTSD was not diagnosed in the current examination because the Veteran's documented mental health history and the result of objective testing did not conform to DSM-IV guidelines for a diagnosis of PTSD in the context of an external incentive.  The VA examiner also noted that objective assessment of the Veteran's response style precluded a conclusive diagnosis of a mental disorder.  

In making this determination, the VA examiner noted that the Veteran's previous diagnosis of PTSD and GAF scores assigned were conferred in a clinical context where different diagnostic guidelines apply and appears to have been based predominately on his subjectively reported symptoms, with no objective assessment of response style, as is customary in a clinical context as opposed to a medicolegal context.  The VA examiner specifically included the June 2003 SSA psychological evaluation in his assessment that previous diagnoses of PTSD were rendered based on the Veteran's subjective report, without objective assessment of response style.  As a result, the VA examiner stated that the validity of the Veteran's previous diagnoses of PTSD, including at the June 2003 SSA psychological evaluation, are unknown and those diagnoses are inapplicable to the current examination.  

With respect to the clinical diagnoses of PTSD, the VA examiner also stated that the basis of clinical care is a trusting relationship between the provider and patient, noting that, since an attempt to assess the patient's response style would probably diminish this trust, treatment providers rarely do so.  The examiner also noted that, while the Veteran has received treatment associated with a diagnosis of PTSD, the receipt of treatment is not a diagnostic criterion for PTSD.  He also noted that there is no evidence in the published empirical literature that a diagnosis of PTSD is at least as likely as not to be valid because one receives treatment associated with it.  

In sum, the VA examiner determined that, based upon the DSM-IV, other professional guidelines, review of the claims file, and objective examination, the Veteran did not meet the criteria for a diagnosis of PTSD or any other mental health disorder.  The VA examiner stated that the Veteran may be experiencing an adjustment disorder related to his current, reported physical health problems, thereby explaining its inclusion as a diagnostic rule out.  

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board is mindful that it cannot make its own independent medical determinations, and that it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source.

The September 2010 VA examination and opinion is considered the most competent, credible, and probative evidence of record with respect to the Veteran's current psychiatric diagnosis and as to the validity of the other diagnoses of record.  In making this determination, the Board notes that there is competent and probative medical evidence of a diagnosis of PTSD, i.e., the June 2003 SSA psychological evaluation.  However, the Board finds the September 2010 examination and conclusion more probative, given that the VA examiner considered all relevant facts in this case and provided a complete rationale and discussion in support of his conclusion.  

In determining whether the Veteran has PTSD or any other psychiatric disability, the VA examiner noted several things, including the Veteran's external incentive, but also based his opinion that there was no Axis I diagnosis in accordance with the DSM-IV primarily on the fact that the Veteran's objectively assessed response style precluded a diagnosis of a mental disorder.  The VA examiner noted that the other diagnoses of PTSD in the record did not contain any objective assessment of symptoms or response style, which in turn, raised questions as to the validity of those diagnoses.  

There is no indication that the psychologist who conducted the June 2003 SSA psychological evaluation was the Veteran's treatment provider; however, the psychologist did not include any discussion as to the Veteran's response style on examination, while the VA examiner noted that he objectively assessed the Veteran's response style utilizing gold standard instruments and provided a detailed list of the psychological instruments used in the examination.  The VA examiner also referred to a journal article for more details on psychological testing instruments.  

Based on the VA examiner's detailed description and discussion of why the Veteran did not meet the diagnosis of PTSD at that examination and called into question the validity of the previous diagnoses of PTSD, the Board finds that the September 2010 VA examination and diagnostic conclusion is the most competent, credible, and probative evidence of record as it appears to be based upon review of the record, examination of the Veteran, including the Veteran's response style at that examination, his medical expertise, and medical guidelines and literature.  

In addition to the foregoing, the Board finds probative that several VA treatment records contain a provisional diagnosis of PTSD or an indication that the Veteran demonstrated sub-threshold PTSD symptoms.  See VA treatment records dated August, September, and November 2005.  This evidence supports the VA examiner's opinion that the Veteran does not meet the DSM-IV diagnostic criteria for a diagnosis of PTSD.  

In making this determination, the Board has considered the benefit-of-the-doubt doctrine and whether the evidence is in approximate balance as to whether the Veteran has a current diagnosis of PTSD.  However, for reasons discussed above, the Board finds that the detailed discussion provided by the September 2010 VA examiner is afforded more probative weight and outweighs the other medical evidence of record, thereby placing the preponderance of the most competent, credible, and probative evidence of record against the Veteran's claim.  

Therefore, service connection for PTSD is denied and further discussion of the Veteran's in-service stressor is not necessary, as there can be no valid claim without proof of the existence of the disability being claimed.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Accordingly, the Board finds that the preponderance of the most competent, credible, and probative evidence is against the grant of service connection for PTSD, and the benefit-of-the-doubt doctrine is not for application.  See Gilbert, 1 Vet. App. at 55.

As to the other mental health diagnoses of record, the Board finds that the preponderance of the evidence is against the grant of service connection for those disabilities.  As noted, the Veteran has been variously diagnosed with major depressive disorder, anxiety disorder.  See VA treatment records dated from 2004 to 2010.  However, the Board notes that none of these disabilities were diagnosed on the September 2010 VA examination, which is considered the most competent, credible, and probative evidence of record as to the Veteran's current diagnosis.  Instead, the record reflects that the Veteran's various diagnoses were rendered in a clinical context.  

Nevertheless, the preponderance of the evidence does not reflect that these disabilities are related to the Veteran's military service.  Instead, the preponderance of the evidence shows the Veteran's variously diagnosed psychiatric disabilities are related to his general medical, physical, chronic pain disabilities, as well as situational problems, such as his family problems.  See VA treatment records dated August 2004, August 2005, and November 2005.  

In addition to the foregoing, the Board finds that the rationale provided by the September 2010 VA examiner with respect to the validity of the clinical diagnoses of record applies to the other psychiatric disabilities reflected in the record, as they are also based on the Veteran's subjective response in the clinical setting, with no objective assessment of his response style.  As noted, the September 2010 VA examination is considered the most competent, credible, and probative evidence of record.  The Board also finds probative that there is no indication that the other diagnoses of record were rendered in accordance with the DSM-IV.  

The Board again notes that the June 2006 treatment record from Dr. S.S. states that depression is a direct result of his wartime experiences in Vietnam; however, for the reasons discussed above, the Board finds the preponderance of the evidence casts doubt upon the validity of that diagnosis and, thus, renders the medical opinion lessened probative value.  

In addition, the Board notes that, while the September 2010 VA examiner stated that the Veteran may be experiencing an adjustment disorder, the VA examiner related the possible diagnosis of such to the Veteran's physical health problems.  The VA examiner also stated, however, that the diagnosis was included as a rule out diagnostic on Axis I, which is considered no more than speculative evidence as to whether the Veteran actually suffers from that disability.  Indeed, the use of the word "may be" and "rule out" in describing whether the Veteran meets the criteria for an adjustment disorder amounts to no more than speculation as to whether the diagnostic criteria for that disability have been met.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by physician is too speculative).  Simply stated, no one would suggest that it is impossible that the Veteran "may have" an adjustment disorder, but that is not the question in this case.  The critical question is whether it is least as likely as not that the Veteran has an adjustment disorder that is related to his military service and the evidence of record preponderates against such a finding.  As a result, the Board ascribes no probative weight to the rule out diagnosis of an adjustment disorder at the September 2010 VA examination.  

In evaluating the claim on appeal, the Board notes that the Veteran has contended on his own behalf that he has an acquired psychiatric disorder, including specifically PTSD, that is related to service.  The Board notes that lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters, supra. 

In the instant case, the Board finds that the question regarding whether the Veteran has an acquired psychiatric disorder that is related to his military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992). 

Therefore, while the Veteran is competent to describe his complaints and symptoms of depression, nervousness, and other psychiatric symptoms, the Board accords his statements regarding the diagnosis and etiology of such less probative value as he is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Moreover, the Veteran has only offered conclusory statements regarding his reported acquired psychiatric disorders, while the September 2010 VA examiner took into consideration all the relevant facts in providing his opinion and provided a rationale in support of his opinion. 

In summary, the Board finds the preponderance of the most competent, credible, and probative evidence of record is against a finding that the Veteran currently has an acquired psychiatric disorder, including PTSD, that is related to his military service.  Therefore, the Veteran's claim for such benefit must be denied and the benefit-of-the-doubt is not for application.  See Gilbert, supra.  

Heart Disability 

In July 2003, the Veteran filed an informal claim seeking service connection for a heart disability, variously claimed as atherosclerotic heart disease, atrial fibrillation, and hypertension.  The Veteran has asserted that his variously diagnosed heart disability is secondary to PTSD.  See statements from the Veteran dated March 2005, May 2005, and July 2006.  

At the outset, the Board again notes that there is a presumption of service connection for ischemic heart disease, including acute, subacute, and old myocardial infarction, as well as atherosclerotic cardiovascular disease, for veterans who served in the Republic of Vietnam or in or near the Korean DMZ during specified periods of time.  See 38 C.F.R. § 3.307(a)(6); 3.309(e)

In this case, the service department has verified that the Veteran served in Vietnam from March 1969 to August 1969, and his DD Form 214 reflects that he received the Vietnam Service Medal with one bronze service star for his service.  Therefore, the Board finds there is sufficient evidence to establish that the Veteran served in the Republic of Vietnam, as contemplated by 38 C.F.R. § 3.307(a)(6)(iii).  See also 38 C.F.R. § 3.313.  Accordingly, the Veteran's exposure to herbicides during service is presumed.  

As noted, the Veteran specifically filed a claim for atherosclerotic heart disease, which is one of the disabilities for which presumptive service connection is warranted based upon herbicide exposure.  See 38 C.F.R. § 3.309(e).  However, the evidentiary record does not contain a diagnosis of atherosclerotic heart disease.  However, review of the record reveals the Veteran has suffered from an old myocardial infarction, with treatment records documenting a history of a previous, acute myocardial infarction and a diagnosis of ischemic heart disease.  See private treatment records dated May 2000, July 2000, October 2001, October 2002, April 2003, and May 2004.  

In this regard, the Board notes that a diagnosis of ischemic heart disease has not been rendered during the appeal period.  See May 2000 treatment record.  However, a May 2004 treatment record clearly reflects that the Veteran was diagnosed with an "old myocardial infarction."  

Because the applicable regulation specifically lists ischemic heart disease, to specifically include an old myocardial infarction, as one of the disabilities for which presumptive service connection is warranted based upon herbicide exposure, the Veteran is presumed to have been exposed to herbicides during service, and the evidentiary record contains a diagnosis of an old myocardial infarction, the Board finds that service connection is warranted for ischemic heart disease, to include specifically an old myocardial infarction.  

As to the other heart disabilities claimed by the Veteran, including atrial fibrillation and hypertension, the Board notes that neither of these disabilities is a disability for which presumptive service connection is warranted based upon herbicide exposure.  See 38 C.F.R. § 3.309(e).  Therefore, service connection is not warranted on a presumptive basis for those disabilities under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6).  

As noted above, presumptive service connection may be granted for hypertension as a chronic disability, if it is manifested within one year of the Veteran's date of separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  However, the first time the Veteran is shown to be diagnosed with hypertension is in May 1997 by Dr. W.K.  See May 1997 private treatment record.  This diagnosis was rendered more than 25 years after the Veteran separated from service, and there is no lay or medical evidence of record which reflects that the Veteran was diagnosed with hypertension during his first post-service year.  Therefore, the Board finds the preponderance of the evidence is against the grant of service connection for hypertension on a presumptive basis as a chronic disability.  See 38 C.F.R. §§ 3.307, 3.309.  

The Board has considered whether service connection may be granted for hypertension and atrial fibrillation on a direct basis.  However, the service treatment records (STRs) do not contain any complaints, treatment, or findings related to a heart disability or symptoms thereof that were incurred or manifested during service, including elevated blood pressure or an irregular heartbeat.  In fact, the Veteran's heart was normal at his November 1969 separation examination.  The Veteran also specifically denied experiencing high or low blood pressure at the separation examination and he did not lodge any complaints related to any heart symptomatology at that time.  Therefore, the Board finds that the evidence of record does not show that the Veteran suffered from a chronic heart disability, to include hypertension or atrial fibrillation, during service.  

In evaluating this claim, the Board finds probative that the Veteran has not provided any lay or medical evidence showing that he suffered from hypertension or atrial fibrillation during service or continuously thereafter.  In fact, as noted, the first time the Veteran is shown to have been diagnosed with hypertension is in 1997, more than 25 years after service, while atrial fibrillation is first documented in March 2000.  See March 2000laboratory report and April 2000 treatment record from Southeast Alabama Medical Center.  Therefore, continuity of heart symptomatology is not shown by lay or medical evidence of record.  

In addition to the foregoing, the Board notes that, while the post-service treatment records dated from 1997 to 2011 document the Veteran's diagnosis and treatment for hypertension, no medical professional has related the Veteran's hypertension to his military service.  In fact, there is no medical evidence or opinion of record which indicates that the Veteran's hypertension may be related or attributed to his military service.  

The Board notes that the Veteran has not been afforded a VA examination in conjunction with his claims involving hypertension and atrial fibrillation; however, as noted, there is no evidence of an event, injury, disease in service to which the current diagnoses may be related; nor is there any indication that the current disabilities may be related to the Veteran's military service, such as credible evidence of continuity of symptomatology or medical evidence suggesting a medical nexus between the current disabilities and service.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, the Board finds that a VA examination is not needed in this case.  

The Veteran has not specifically asserted that his current diagnoses of hypertension and atrial fibrillation are directly related to his military service; nevertheless, hypertension is not a condition that is generally capable of lay observation and, while an irregular heart beat may be observed by a layperson, the diagnosis of such must be confirmed by an objective, clinical test.  As a result, the determination as to the presence and etiology of those conditions is medical in nature.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Indeed, the question of the relationship between hypertension and/or atrial fibrillation and military service is not a simple medical question and it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between his claimed disabilities and service.  As such, any statement submitted by the Veteran regarding a nexus between military service and his hypertension and/or atrial fibrillation is not considered competent or probative evidence favorable to his claim.  

While the Veteran has not asserted that his current hypertension and atrial fibrillation are directly related to service, he has asserted that his disabilities may be secondary to PTSD.  However, the Veteran's assertion in this regard is premised upon establishing entitlement to service connection for PTSD.  In light of the Board's decision herein denying service connection for an acquired psychiatric disorder, including PTSD, entitlement to service connection for hypertension and atrial fibrillation, as secondary to PTSD, is not warranted.

As noted, service connection has not been established for PTSD and there is no evidence of record which suggests that the Veteran's hypertension and atrial fibrillation is related to any other disability that was incurred in or aggravated by his active military service.  Therefore, service connection for hypertension and atrial fibrillation, claimed as secondary to PTSD, is denied.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310.

In summary, and for the reasons and bases set forth above, the Board finds that service connection is warranted for ischemic heart disease, to include specifically an old myocardial infarction, based upon herbicide exposure.  However, the preponderance of the evidence is against the grant of service connection for any other heart disability, to include specifically hypertension or atrial fibrillation, on a direct basis or as secondary to PTSD.  Entitlement to service connection for PTSD has not been granted and there is no competent or credible evidence of record which suggests that the Veteran's hypertension and atrial fibrillation are otherwise due to or related to his military service, to include any disability incurred or aggravated therein.  In making the foregoing determinations, all reasonable doubt has been resolved in favor of the Veteran.  See Gilbert, 1 Vet. App. at 55.  

Erectile Dysfunction

The Veteran is seeking to establish service connection for erectile dysfunction, which he claims is due to herbicide exposure or, in the alternative, secondary to PTSD.  

As noted above, the Veteran is presumed to have been exposed to herbicides during service, as there is evidence showing that he served in the Republic of Vietnam during the Vietnam era.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  

The Board notes, however, that erectile dysfunction is not one of the disabilities for which presumptive connection is available based upon herbicide exposure.  As noted above, the Secretary of Veterans Affairs has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  Therefore, service connection is not warranted on a presumptive basis under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6), given the Veteran's specific diagnosis.  

The Board has considered whether the Veteran's claim can be granted under the general legal provisions pertaining to direct service connection.  See Combee, supra; Brock, supra.  The Veteran's STRs are negative for any complaints, treatment, or findings related to erectile dysfunction, including at his November 1969 separation examination.  

The first time the Veteran is shown to complain of, seek treatment for, or be diagnosed with erectile dysfunction is in September 2005, when he reported having problems with erections for 10 years with a gradual onset since he began receiving treatment for his nerves.  The assessment was erectile dysfunction probably of vasculogenic etiology.  See September 2005 VA treatment record.  

In evaluating this claim, the Board finds probative that, when the Veteran initially sought treatment for erectile dysfunction, he did not relate his disability to military service but, instead, reported that his erection problems began no more than 10 years earlier, which would be in 1995, approximately 25 years after he was discharged from service.  Indeed, there is no lay or medical evidence of record which suggests or establishes that the Veteran suffered from continued erection problems after service.  The Board also finds probative that the physicians who treated and diagnosed the Veteran's erectile dysfunction did not attribute his disability to military service.  In this regard, the Board notes that, while the Veteran's treating physician stated that the Veteran's erectile dysfunction is probably vasculogenic in etiology, there is no indication that the Veteran suffered an event, injury, or disease in service which caused a vasculogenic condition and resulted in his erectile dysfunction manifested several years after service.  In fact, there is no medical evidence or opinion of record which suggests that the Veteran's erectile dysfunction was incurred in or is otherwise directly related to his military service.  

In this regard, the Board notes that the Veteran has not been afforded a VA examination in conjunction with his claim of service connection for erectile dysfunction; however, as noted, there is no evidence of an event, injury, disease in service to which the Veteran's erectile dysfunction has or may be related; nor is there any indication that the Veteran's erectile dysfunction may be related to his military service, such as credible evidence of continuity of symptomatology or medical evidence suggesting a medical nexus between his erectile dysfunction and service.  See 38 C.F.R. § 3.159(c)(4); McLendon, supra.  Therefore, the Board finds that a VA examination is not needed in this case.  

The Veteran has not specifically asserted that his current erectile dysfunction is directly related to his military service; nevertheless, that Board notes that any such lay assertion would not be considered competent or credible evidence favorable to his claim, as the determination as to the etiology of erectile dysfunction is a complex medical question and it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between his erectile dysfunction and service.  

While the Veteran has not asserted that his erectile dysfunction is directly related to service, he has asserted that his disability may be secondary to PTSD.  However, the Veteran's assertion in this regard is premised upon establishing entitlement to service connection for PTSD.  In light of the Board's decision herein denying service connection for an acquired psychiatric disorder, including PTSD, entitlement to service connection for erectile dysfunction, as secondary to PTSD, is not warranted.

As noted, service connection has not been established for PTSD and there is no evidence of record which suggests that the Veteran's erectile dysfunction is related to any other disability that was incurred in or aggravated by his active military service.  Therefore, service connection for erectile dysfunction, claimed as secondary to PTSD, is denied.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310.

In summary, and for the reasons and bases set forth above, the Board finds the preponderance of the evidence is against the grant of service connection for erectile dysfunction on a direct basis, as due to herbicide exposure, or as secondary to PTSD.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not for application.  See Gilbert, 1 Vet. App. at 55.  

COPD

The Veteran has asserted that service connection is warranted for chronic obstructive pulmonary disease (COPD) because he believes it is secondary to PTSD.  

Review of the record reveals that the Veteran was diagnosed with COPD as early as March 2000 and that his diagnosis has been continued throughout the pendency of this appeal, along with a diagnosis of bronchitis.  See VA and private treatment records dated March 2000, May 2003, April 2005, and September 2008.  Therefore, there is evidence of a current disability and the remaining inquiry is whether the disability was incurred in or is otherwise related to the Veteran's military service.  

The Veteran's STRs, including his November 1969 separation examination report, do not contain any complaints, treatment, or findings related to any lung disability incurred therein, including COPD.  In fact, the Veteran has not submitted or identified any lay or medical evidence that shows he suffered from COPD during service or continuously thereafter.  Therefore, the Board finds that a chronic lung disability, to include COPD, is not shown by the service records.  The Board also finds that there is no lay or medical evidence of continued lung problems and/or symptoms following service.  

The first time the Veteran is shown to have COPD is in March 2000, more than 30 years after he was discharged from service.  In evaluating this claim, the Board finds probative that, at that time, neither the Veteran nor his treating physician related his diagnosis to military service.  In fact, there is evidence of record which shows that medical professionals have attributed the Veteran's COPD to his tobacco use, with no other medical evidence or opinion of record relating the Veteran's COPD to his military service.  See April 2005 VA treatment record.  

In this regard, the Board notes that the Veteran has not been afforded a VA examination in conjunction with his claim of service connection for COPD; however, as noted, there is no evidence of an event, injury, disease in service to which the Veteran's COPD has or may be related; nor is there any indication that the Veteran's COPD may be related to his military service, such as credible evidence of continuity of symptomatology or medical evidence suggesting a medical nexus between his COPD and service.  See 38 C.F.R. § 3.159(c)(4); McLendon, supra.  Therefore, the Board finds that a VA examination is not needed in this case.  

The Veteran has not specifically asserted that his COPD is directly related to his military service; nevertheless, that Board notes that any such lay assertion would not be considered competent or credible evidence favorable to his claim, as the determination as to the diagnosis and etiology of this disability a complex medical question and it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between his erectile dysfunction and service.  

While the Veteran has not asserted that his COPD is directly related to service, he has asserted that his disability may be secondary to PTSD.  However, the Veteran's assertion in this regard is premised upon establishing entitlement to service connection for PTSD and service connection for PTSD has not been established.  In addition, there is no evidence of record which suggests that the Veteran's COPD is related to any other disability that was incurred in or aggravated by his active military service.  Therefore, service connection for COPD, claimed as secondary to PTSD, is denied.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310.









	(CONTINUED ON NEXT PAGE)


In summary, and for the reasons and bases set forth above, the Board finds the preponderance of the evidence is against the grant of service connection for COPD, to include as secondary to PTSD.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not for application.  See Gilbert, 1 Vet. App. at 55.  


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.  

Entitlement to service connection for ischemic heart disease, to include specifically an old myocardial infarction, is granted, subject to the laws and regulations governing monetary awards.  

Entitlement to service connection for a heart disability, to include specifically hypertension and atrial fibrillation, is denied.  

Entitlement to service connection for erectile dysfunction, to include as due to herbicide exposure and secondary to PTSD, is denied.  

Entitlement to service connection for COPD, to include as secondary to PTSD, is denied.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


